Foster,, J.
The respondent was tried upon an indictment against him for being a common seller of intoxicating liquors.
1. Exceptions were taken to the admission in evidence of a copy of the record of special taxes, kept by the collector of internal revenue, showing that the respondent had taken out a United States license as a retail liquor dealer.
A witness for the government testified that he had compared the copy with the record, and that it was a true copy thereof.
Such copy, sustained by the oath of the person making the comparison, was admissible in evidence. It came in as an “examined copy.” It was not introduced as an original record, or as a certified copy properly authenticated upon its face, and consequently further proof was necessary to its admissibility. State v. Lynde, 77 Maine, 562.
2. The same witness testified that the letters “R. L. D.” in the record stand for “Retail Liquor Dealer.”
This evidence was admissible if the witness had such special knowledge as would enable him to testify in relation to their meaning. 1 Green. Ev. § 280. Com. v. Morgan, 107 Mass. 199. He states his means of knowledge, and the question of his competency was one addressed to the court and to which exceptions do not lie.
8. Nor was there error in the instruction of the presiding justice that if the jury find that the United States had issued a license to a man for a retail liquor dealer, they might infer that he had paid the tax. The correctness of this proposition was laid down in State v. Gorham, 65 Maine, 272.
4. It is contended by the respondent that the presiding justice in effect instructed the jury that if they found the respondent had paid the tax he was guilty of the offense charged. While *34such was not undoubtedly the intention of the court, as an examination of the whole charge shows, yet we think the jury may have derived an erroneous idea of the law upon this particular point from the language used. As stated to the jury, it is the opinion of the court that it was not in accordance with the decision of this court in State v. Intoxicating Liquors, 80 Maine, 57.
The evidence, from whatever source it is derived, must be such as to satisfy the jury beyond a reasonable doubt of the respondent’s guilt.

Exceptions sustained.

Peters, C. J., Daneorth, Libbey and Haskell, JJ., concurred.